In this Court a motion was made by the defendant's counsel to dismiss the appeal, based on affidavit that the case appearing in the transcript, which is only signed by the counsel for appellant, was returned by him to plaintiff with his specific amendments attached thereto.
Thereupon a notice was ordered to issue to Judge Watts, to show cause why a mandamus should not issue to him to compel him to forward the statement of the case.
To this Judge Watts responds, that no application was ever made to him to settle the case, c.
The motion to dismiss being renewed at the present term on the calling of the cause, and nothing more appearing, the following opinion is delivered by the Court:
When the plaintiff appealed it was her duty to prepare a concise statement of the case, c., and have the same served on the respondent.
What was intended to be such statement was prepared by the plaintiff, and was returned by respondent with his objections. It then became the duty of the plaintiff to apply to the Judge to give the parties a day before him to settle the case. C. C. P., 301. This it seems, was not done by the plaintiff.
The case, therefore, being before us simply upon the record, and no assignment of errors, all that we can do is to affirm the judgment.
Upon affidavit and motion of plaintiff at June Term of this Court, an order was made that the Judge below certify a statement of the case, or show cause why a mandamus should not issue.
The Judge shows cause that no application had been made to him as required by C. C. P., 301. And of course there is no ground for a mandamus.
Whether the C. C. P., 133, allows of any relief for the plaintiff, by motion below, to have the judgment vacated, upon the ground of mistake, surprise, inadvertence, or excusable neglect and to have leave to amend the proceedings so as to make them conform to the provisions of the Code, is not now for our consideration.
There is no error. Affirmed.
PER CURIAM.                       Judgment affirmed. *Page 408